Citation Nr: 0418231	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  98-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left 
periventricular lacunar infarct with vertigo.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to service connection for residuals of dengue 
fever.

5.  Entitlement to service connection for the residuals of 
beriberi.

6.  Entitlement to service connection for the residuals of 
chronic bronchitis.

7.  Entitlement to service connection for chronic heart 
disease.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.

9.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a left elbow injury.

10.  Entitlement to a disability evaluation in excess of 10 
percent for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In February 2000, the Board remanded the claim for the 
purpose of obtaining additional medical evidence and 
documents pertaining to the veteran's claims.  

The Board notes that when the case was originally reviewed by 
the Board, there were three additional issues.  Those issues 
were entitlement to service connection for a left knee 
disability and a skin condition, entitlement to a solitary 10 
percent evaluation for multiple noncompensable service-
connected disabilities, and entitlement to a special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound.  After the 
Board remanded the case, the RO obtained additional 
information in conjunction with that remand.  In December 
2002 rating decision, the RO granted service connection for 
the left knee disability and assigned a 10 percent disability 
rating.  Service connection was granted for a skin disability 
also [solar keratoses with residuals of removal of basal cell 
carcinomas of the head, face, neck, ears, and scalp].  A 10 
percent disability was assigned.  Moreover, the RO concluded 
that a special monthly pension should be awarded.  A review 
of that decision also shows that increased evaluations were 
granted for the left elbow disability and the right knee 
disorder.  As a result of the RO's December 2002 rating 
action, the issues involving the left knee and the special 
monthly pension are no longer before the Board.  
Additionally, since the veteran, again as a result of the 
December 2002 action, has been awarded compensable 
evaluations for four different disabilities, the issue of 
entitlement to a solitary 10 percent evaluation for multiple 
noncompensable service-connected disabilities is also not now 
before the Board.  

As noted, the evaluations for a left elbow injury and a right 
knee disorder were increased from 0 to 10 percent, and the 
rating criteria used to evaluate the veteran's conditions 
were 38 C.F.R. Part 4, Diagnostic Code 5207 and 5257, 
respectively.  This is not a full grant of the benefit sought 
on appeal because a higher rating for each disability is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the medical records suggest that the veteran may 
now be suffering from cataracts and that these may be related 
to the veteran's military service in the South Pacific during 
World War II.  See General Medical Examination, December 18, 
2002, paragraph 7.  As such, the veteran may be entitled to 
additional compensation benefits.  Thus, in accordance with 
38 U.S.C.A. 7722 (West 2002), the veteran is provided notice 
that he, if he so desires, may apply for benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the evidentiary record, the Board notes that 
in February 1997, the veteran submitted a claim for benefits 
to the VA.  On his written request to the VA, the veteran 
asked that his right knee, left elbow, and the residuals of 
malaria be compensably rated.  He also claimed that various 
other disabilities began while he was in service and/or were 
related to his service-connected disorders.  Following his 
submission, a VA Joints Examination and a VA General Medical 
Examination were performed.  During the VA General Medical 
Examination, the veteran informed the examiner that he (the 
veteran) was in receipt of Social Security Administration 
benefits.  The doctor insinuated that the veteran was 
receiving those benefits for a back injury that occurred in 
1969, long after the veteran was discharged from the US Army.  

Since the VA has been given notice that the veteran has 
applied for (and is in receipt of) Social Security benefits, 
those records must be obtained and associated with the claims 
folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).   

In November 2002, the veteran underwent a Compensation and 
Pension Examination.  During the interview, the veteran 
stated to the examiner the following:

Entitlement to service connection for 
residuals of beriberi.  Initially, the 
veteran told me that he did not know 
anything about this then later in the 
exam when I re-interviewed him about it, 
he stated words to the effect that his VA 
representative added beriberi to the list 
because he "always adds beriberi to 
claims from the Philippines or the South 
Pacific in World War II."  This veteran 
has no indication that he had any 
problems with beriberi, nor does he claim 
that.

The record reflects that the veteran has perfected his 
appeal.  However, based on the information noted above, the 
Board wonders whether the veteran would like to withdraw this 
issue in accordance with 38 C.F.R. § 20.204 (c) (2003).  As 
such, the RO should contact the veteran and ask him if he 
desires to withdraw this particular issue.  If the veteran 
does reply with a written withdrawal, the claims folder 
should be so noted.  

As noted above, the Board remanded the claim in February 
2000.  In that remand, the Board requested that the veteran 
undergo examinations of the left elbow and right knee in 
order to determine whether a compensable evaluation was 
appropriate.  As a part of those examinations, the examiner 
was asked to comment on the degree to which pain could 
significantly limit functional ability, including weakened 
movement, excess fatigability, or incoordination, during 
flare-ups or on use in accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A review of the medical 
examinations obtained since 2000 does not indicate that this 
has happened.  Based upon the evidentiary record in the 
instant case, it is the Board's opinion that such another 
examination should be accomplished before the Board issues a 
determination on the merits of the veteran's claims.

Per the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(a) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that a VA doctor has not opined as to whether 
the following disabilities are a result of or may be related 
to the veteran's military service:  bilateral hearing loss, 
chronic heart disease, and left periventricular lacunar 
infarct with vertigo.  Additionally, without the benefit of 
reviewing the veteran's Social Security Administration 
records, an opinion has not been provided with respect to 
whether the veteran's current back disability is related to 
service or due to a post-service injury.  Hence, a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment (the complete 
claims folder) so that the disability evaluation will be a 
fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, and in light of the applicable provisions 
of the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Referenced above is a VA medical examination that was 
accomplished in November 2002.  In the doctor's introduction, 
he stated that he had reviewed the veteran's entire claims 
folder including the veteran's service medical records.  
After the veteran was examined, the doctor went on to write 
the following:

He has a long-standing history of 
bronchitis from his military years on 
forward until today.  So, this is service 
related in time.  I would have to say 
that I might even suggest that we would 
classify his abnormal CT scan as 
generally being connected to the 
infectious diseases he acquired during 
the second World War; certainly both of 
those, dengue, but especially malaria, 
can present with a cerebral encephalitis 
or problems related to brain and/or brain 
vasculature and can go on to cause 
ultimately dementia, as well as, this 
cortical atrophy or diffuse brain damage. 
. . . the dengue is service connected in 
time . . . The CT scan abnormalities 
could also be connected to the previous 
infections. . . The bronchitis again 
happened during his military years.  He 
has an extensive history of cigarette 
smoking.  He now has chronic obstructive 
lung disease. . . .

Notwithstanding the above, that doctor, and doctors who have 
seen the veteran after that examination, have not 
specifically indicated what condition, disability, or disease 
the veteran now suffers therefrom is a residual of dengue 
fever and/or malaria.  Moreover, while the above examiner 
wrote that the veteran had a history of bronchitis, he also 
noted that the veteran was a cigarette smoker.  He did not 
positively, or negatively, comment on the impact of the 
intercurrent event of smoking with respect to the bronchitis 
and the chronic obstructive pulmonary disease that has been 
diagnosed.  That is, the examiner did not state that the 
veteran's current pulmonary disorder was definitely related 
to bronchitis; he also did not say with any certainty that 
the veteran's smoking, and not the bronchitis, lead to the 
development of chronic obstructive pulmonary disease.  
Additionally, it is unclear to the Board as to whether the 
veteran's lacunar infarct and any subsequent neurological 
defects from which the veteran may now be suffering therefrom 
have been caused by diseases the veteran suffered therefrom 
while he was in the service.  Therefore, it is the opinion of 
the Board that another thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, along with the statement made by the VA 
doctor for the December 2002 medical examination, so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claims for service 
connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2004 for his claimed disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's disability 
claim as well as the medical records 
relied upon for the Social Security 
Administration determination.  Only those 
records that are not already included in 
the claims folder should be requested.  
All records obtained should be added to 
the claims folder.  

3.  The RO should contact the veteran and 
inquire as to whether he wishes to 
withdraw his claim for entitlement to 
service connection for the residuals of 
beriberi.  The RO should remind the 
veteran that during his November 2002 
examination he specifically stated that 
he never suffered from beriberi and that 
the issue was only perfected as a result 
of action from his accredited service 
representative.  All correspondence 
should be added to the claims folder.

4.  The RO should arrange for the veteran 
to be examined by the appropriate 
specialists in order to determine the 
etiology (where possible and appropriate) 
and the severity of the disabilities at 
issue.  The examiners must review all 
pertinent medical records in the claims 
file, including the service medical 
records, the Social Security Records, 
previous VA medical examination reports 
(including the November 2002 
examination), and a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  

a.  Bilateral hearing loss.  The examiner 
should make findings as to any diagnoses 
of any bilateral hearing loss found.  As 
well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found bilateral 
hearing loss is the result of the 
veteran's military service during World 
War II.  It is requested that the VA 
specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disability.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

b.  Left periventricular lacunar infarct 
with vertigo and chronic heart disease.  
The examiner should make findings as to 
any diagnoses of any found heart and 
heart-related neurological disability.  
As well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found disability 
or disabilities is (are) the result of 
the veteran's military service during 
World War II or the result of any 
infectious diseases that the veteran 
contracted while serving in the US Army.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disabilities.  Of particular interest, 
the examiner must reconcile any current 
diagnoses with the November 2002 VA 
medical examination report.  In that 
report, the examiner hypothesized that 
the veteran may now be suffering from 
various conditions, which are 
"residuals" or were caused by dengue 
fever and/or malaria.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

c.  Residuals chronic bronchitis.  The 
examiner should make findings as to any 
diagnoses of any found pulmonary 
disability.  As well, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any found 
disability or disabilities is (are) the 
result of the veteran's military service 
during World War II or the result of any 
infectious diseases that the veteran 
contracted while serving in the US Army.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disabilities.  Of particular interest, 
the examiner must reconcile any current 
diagnoses with the November 2002 VA 
medical examination report.  
Additionally, the examiner should express 
an opinion as to whether any found lung 
disability, such as chronic obstructive 
pulmonary disease, is a residual of 
chronic bronchitis or is the result of 
the veteran's previous cigarette smoking 
or is a combination of the two.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

d.  Chronic low back disorder.  The 
examiner should make findings as to any 
diagnoses of any found lower back 
disability.  As well, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any found 
disability or disabilities is (are) the 
result of the veteran's military service 
during World War II.  It is requested 
that the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the claimed back disability.  
Of particular interest, the examiner must 
reconcile any current opinions with the 
veteran's Social Security Administration 
records, to include a possible 
determination that found that the veteran 
injured his back during the course of his 
employment, many years after his 
discharge from service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

e.  Dengue fever and malaria.  The 
examiner should make findings as to any 
diagnoses of any found residuals of 
dengue fever and malaria.  If the 
examiner finds that the veteran is not 
suffering from any type of residuals of 
either condition, the examiner should so 
express that opinion.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report, 
and should be reconciled with any 
contrary opinion contained in the claims 
folder.

f.  Left elbow and right knee.  An 
orthopedic examination of the veteran's 
left elbow and right knee should be 
performed, and the manifestations and 
symptoms of each disability should be 
annotated.  The examiner should be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability, including weakened 
movement, excess fatigability, or 
incoordination, during flare-ups or on 
use in accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  All pertinent 
clinical findings and the complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



